UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09035 The Barrett Funds (Exact name of registrant as specified in charter) 90 Park Avenue, New York, NY 10016 (Address of principal executive offices) (Zip code) Peter H. Shriver, President Barrett Associates, Inc. 90 Park Avenue, New York, NY 10016 (Name and address of agent for service) Registrant's telephone number, including area code: 212-983-5080 Date of fiscal year end: June 30 Date of reporting period: June 30, 2007 Item 1. Proxy Voting Record. Meeting Date Range: 01-Jul-2006 To 30-Jun-2007 Selected Accounts COMPUTER SCIENCES CORPORATION Security: 205363104 Meeting Type: Annual Ticker: CSC Meeting Date: 31-Jul-2006 ISIN Vote Deadline Date: 28-Jul-2006 Agenda 932562007 Management Total Ballot Shares: 3000 Last Vote Date: 26-Jul-2006 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR None 1 IRVING W. BAILEY, II 3000 0 0 0 2 DAVID J. BARRAM 3000 0 0 0 3 STEPHEN L. BAUM 3000 0 0 0 4 RODNEY F. CHASE 3000 0 0 0 5 VAN B. HONEYCUTT 3000 0 0 0 6 F. WARREN MCFARLAN 3000 0 0 0 7 THOMAS H. PATRICK 3000 0 0 0 2 APPROVAL OF 2006 NON-EMPLOYEE DIRECTOR INCENTIVE PLAN None 3000 0 0 0 3 TO RATIFY THE APPOINTMENT OF INDEPENDENT AUDITORS None 3000 0 0 0 4 STOCKHOLDER PROPOSAL REGARDING BOARD INCLUSIVENESS Against 0 3000 0 0 MICROCHIP TECHNOLOGY INCORPORATED Security: 595017104 Meeting Type: Annual Ticker: MCHP Meeting Date: 18-Aug-2006 ISIN Vote Deadline Date: 17-Aug-2006 Agenda 932562083 Management Total Ballot Shares: 13500 Last Vote Date: 26-Jul-2006 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR None 1 STEVE SANGHI 13500 0 0 0 2 ALBERT J. HUGO-MARTINEZ 13500 0 0 0 3 L.B. DAY 13500 0 0 0 4 MATTHEW W. CHAPMAN 13500 0 0 0 5 WADE F. MEYERCORD 13500 0 0 0 2 PROPOSAL TO APPROVE AN AMENDMENT TO OUR 2004 EQUITY INCENTIVE PLAN THAT WILL REMOVE THE 30% LIMITATION ON THE NUMBER OF SHARES THAT CAN BE GRANTED AS RESTRICTED STOCK UNITS SO THAT WE CAN CONTINUE GRANTING RESTRICTED STOCK UNITS INSTEAD OF STOCK OPTIONS AS OUR PRIMARY EQUITY COMPENSATION INCENTIVE. None 13500 0 0 0 3 PROPOSAL TO APPROVE AN EXECUTIVE MANAGEMENT INCENTIVE COMPENSATION PLAN TO REPLACE OUR EXISTING PLAN AS IT APPLIES TO EXECUTIVE OFFICERS IN ORDER TO ENHANCE OUR ABILITY TO OBTAIN TAX DEDUCTIONS FOR "PERFORMANCE-BASED COMPENSATION" UNDER 162(M) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. None 13500 0 0 0 4 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF MICROCHIP FOR THE FISCAL YEAR ENDING MARCH 31, 2007. None 13500 0 0 0 MEDTRONIC, INC. Security: 585055106 Meeting Type: Annual Ticker: MDT Meeting Date: 24-Aug-2006 ISIN Vote Deadline Date: 23-Aug-2006 Agenda 932567906 Management Total Ballot Shares: 12125 Last Vote Date: 27-Jul-2006 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR None 1 RICHARD H. ANDERSON 9500 0 0 0 2 MICHAEL R. BONSIGNORE 9500 0 0 0 3 ROBERT C. POZEN 9500 0 0 0 4 GORDON M. SPRENGER 9500 0 0 0 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. None 9500 0 0 0 3 TO CONSIDER AND VOTE UPON A SHAREHOLDER PROPOSAL ENTITLED "DIRECTOR ELECTION MAJORITY VOTE STANDARD PROPOSAL." Against 0 9500 0 0 PAYCHEX, INC. Security: 704326107 Meeting Type: Annual Ticker: PAYX Meeting Date: 05-Oct-2006 ISIN Vote Deadline Date: 04-Oct-2006 Agenda 932579709 Management Total Ballot Shares: 12000 Last Vote Date: 02-Oct-2006 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: B. THOMAS GOLISANO None 12000 0 0 0 2 ELECTION OF DIRECTOR: DAVID J.S. FLASCHEN None 12000 0 0 0 3 ELECTION OF DIRECTOR: PHILLIP HORSLEY None 12000 0 0 0 4 ELECTION OF DIRECTOR: GRANT M. INMAN None 12000 0 0 0 5 ELECTION OF DIRECTOR: PAMELA A. JOSEPH None 12000 0 0 0 6 ELECTION OF DIRECTOR: JONATHAN J. JUDGE None 12000 0 0 0 7 ELECTION OF DIRECTOR: JOSEPH M. TUCCI None 12000 0 0 0 THE PROCTER & GAMBLE COMPANY Security: 742718109 Meeting Type: Annual Ticker: PG Meeting Date: 10-Oct-2006 ISIN Vote Deadline Date: 09-Oct-2006 Agenda 932579103 Management Total Ballot Shares: 10000 Last Vote Date: 02-Oct-2006 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR None 1 NORMAN R. AUGUSTINE 10000 0 0 0 2 A.G. LAFLEY 10000 0 0 0 3 JOHNATHAN A. RODGERS 10000 0 0 0 4 JOHN F. SMITH, JR. 10000 0 0 0 5 MARGARET C. WHITMAN 10000 0 0 0 2 APPROVE AMENDMENT TO THE CODE OF REGULATIONS TO DECREASE THE AUTHORIZED NUMBER OF DIRECTORS ON THE BOARD None 0 0 10000 0 3 RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM None 10000 0 0 0 4 REAPPROVE AND AMEND THE MATERIAL TERMS OF THE PERFORMANCE CRITERIA UNDER THE PROCTER & GAMBLE 2 COMPENSATION PLAN None 10000 0 0 0 5 SHAREHOLDER PROPOSAL - AWARD NO FUTURE STOCK OPTIONS Against 0 10000 0 0 SRA INTERNATIONAL, INC. Security: 78464R105 Meeting Type: Annual Ticker: SRX Meeting Date: 27-Oct-2006 ISIN Vote Deadline Date: 26-Oct-2006 Agenda 932587631 Management Total Ballot Shares: 24700 Last Vote Date: 31-Oct-2006 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR None 1 WILLIAM K. BREHM 14000 0 0 0 2 EDWARD E. LEGASEY 14000 0 0 0 3 DELBERT C. STALEY 14000 0 0 0 2 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2007. None 14000 0 0 0 LINEAR TECHNOLOGY CORPORATION Security: 535678106 Meeting Type: Annual Ticker: LLTC Meeting Date: 01-Nov-2006 ISIN Vote Deadline Date: 31-Oct-2006 Agenda 932587251 Management Total Ballot Shares: 12000 Last Vote Date: 31-Oct-2006 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR None 1 ROBERT H. SWANSON, JR. 12000 0 0 0 2 DAVID S. LEE 12000 0 0 0 3 LOTHAR MAIER 12000 0 0 0 4 RICHARD M. MOLEY 12000 0 0 0 5 THOMAS S. VOLPE 12000 0 0 0 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 1, 2007. None 12000 0 0 0 RESMED INC Security: 761152107 Meeting Type: Annual Ticker: RMD Meeting Date: 09-Nov-2006 ISIN Vote Deadline Date: 08-Nov-2006 Agenda 932591197 Management Total Ballot Shares: 12075 Last Vote Date: 31-Oct-2006 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR None 1 PETER FARRELL 4000 0 0 0 2 GARY PACE 4000 0 0 0 3 RONALD TAYLOR 4000 0 0 0 2 TO APPROVE THE RESMED INC. 2006 INCENTIVE AWARD PLAN. None 4000 0 0 0 3 TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT AUDITORS TO EXAMINE OUR CONSOLIDATED FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDING JUNE 30, 2007. None 4000 0 0 0 SYSCO CORPORATION Security: 871829107 Meeting Type: Annual Ticker: SYY Meeting Date: 10-Nov-2006 ISIN Vote Deadline Date: 09-Nov-2006 Agenda 932588380 Management Total Ballot Shares: 26250 Last Vote Date: 31-Oct-2006 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR None 1 JONATHAN GOLDEN* 20000 0 0 0 2 JOSEPH A. HAFNER, JR.* 20000 0 0 0 3 NANCY S. NEWCOMB* 20000 0 0 0 4 RICHARD J. SCHNIEDERS* 20000 0 0 0 5 MANUEL A. FERNANDEZ** 20000 0 0 0 2 APPROVAL OF RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANTS FOR FISCAL 2007. None 20000 0 0 0 3 SHAREHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS IMPLEMENT A MAJORITY VOTE POLICY BY TAKING CERTAIN SPECIFIED ACTIONS. None 0 0 20000 0 AUTOMATIC DATA PROCESSING, INC. Security: 053015103 Meeting Type: Annual Ticker: ADP Meeting Date: 14-Nov-2006 ISIN Vote Deadline Date: 13-Nov-2006 Agenda 932587732 Management Total Ballot Shares: 10000 Last Vote Date: 31-Oct-2006 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR None 1 GREGORY D. BRENNEMAN 10000 0 0 0 2 LESLIE A. BRUN 10000 0 0 0 3 GARY C. BUTLER 10000 0 0 0 4 LEON G. COOPERMAN 10000 0 0 0 5 R. GLENN HUBBARD 10000 0 0 0 6 JOHN P. JONES 10000 0 0 0 7 ANN DIBBLE JORDAN 10000 0 0 0 8 FREDERIC V. MALEK 10000 0 0 0 9 HENRY TAUB 10000 0 0 0 10 ARTHUR F. WEINBACH 10000 0 0 0 2 APPROVAL OF THE COMPANY'S AMENDED AND RESTATED EXECUTIVE INCENTIVE COMPENSATION PLAN None 10000 0 0 0 3 APPOINTMENT OF DELOITTE & TOUCHE LLP None 10000 0 0 0 MICROSOFT CORPORATION Security: 594918104 Meeting Type: Annual Ticker: MSFT Meeting Date: 14-Nov-2006 ISIN Vote Deadline Date: 13-Nov-2006 Agenda 932591173 Management Total Ballot Shares: 27000 Last Vote Date: 31-Oct-2006 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: WILLIAM H. GATES III None 27000 0 0 0 2 ELECTION OF DIRECTOR: STEVEN A. BALLMER None 27000 0 0 0 3 ELECTION OF DIRECTOR: JAMES I. CASH JR. None 27000 0 0 0 4 ELECTION OF DIRECTOR: DINA DUBLON None 27000 0 0 0 5 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN None 27000 0 0 0 6 ELECTION OF DIRECTOR: DAVID F. MARQUARDT None 27000 0 0 0 7 ELECTION OF DIRECTOR: CHARLES H. NOSKI None 27000 0 0 0 8 ELECTION OF DIRECTOR: HELMUT PANKE None 27000 0 0 0 9 ELECTION OF DIRECTOR: JON A. SHIRLEY None 27000 0 0 0 10 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR None 27000 0 0 0 11 SHAREHOLDER PROPOSAL - RESTRICTION ON SELLING PRODUCTS AND SERVICES TO FOREIGN GOVERNMENTS Against 0 27000 0 0 12 SHAREHOLDER PROPOSAL - SEXUAL ORIENTATION IN EQUAL EMPLOYMENT OPPORTUNITY POLICY Against 0 27000 0 0 13 SHAREHOLDER PROPOSAL - HIRING OF PROXY ADVISOR Against 0 27000 0 0 CISCO SYSTEMS, INC. Security: 17275R102 Meeting Type: Annual Ticker: CSCO Meeting Date: 15-Nov-2006 ISIN Vote Deadline Date: 14-Nov-2006 Agenda 932588405 Management Total Ballot Shares: 25000 Last Vote Date: 31-Oct-2006 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR None 1 CAROL A. BARTZ 25000 0 0 0 2 M. MICHELE BURNS 25000 0 0 0 3 MICHAEL D. CAPELLAS 25000 0 0 0 4 LARRY R. CARTER 25000 0 0 0 5 JOHN T. CHAMBERS 25000 0 0 0 6 DR. JOHN L. HENNESSY 25000 0 0 0 7 RICHARD M. KOVACEVICH 25000 0 0 0 8 RODERICK C. MCGEARY 25000 0 0 0 9 STEVEN M. WEST 25000 0 0 0 10 JERRY YANG 25000 0 0 0 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 28, 2007. None 25000 0 0 0 3 PROPOSAL SUBMITTED BY A SHAREHOLDER URGING THE BOARD OF DIRECTORS TO ADOPT A POLICY THAT A SIGNIFICANT PORTION OF FUTURE EQUITY COMPENSATION GRANTS TO SENIOR EXECUTIVES SHALL BE SHARES OF STOCK THAT REQUIRE THE ACHIEVEMENT OF PERFORMANCE GOALS AS A PREREQUISITE TO VESTING, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Against 0 25000 0 0 4 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD'S COMPENSATION COMMITTEE INITIATE A REVIEW OF CISCO'S EXECUTIVE COMPENSATION POLICIES AND TO MAKE AVAILABLE, UPON REQUEST, A REPORT OF THAT REVIEW BY JANUARY 1, 2007, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Against 0 25000 0 0 5 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS WITHIN SIX MONTHS PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Against 0 25000 0 0 CACI INTERNATIONAL INC Security: 127190304 Meeting Type: Annual Ticker: CAI Meeting Date: 16-Nov-2006 ISIN Vote Deadline Date: 15-Nov-2006 Agenda 932594751 Management Total Ballot Shares: 12925 Last Vote Date: 31-Oct-2006 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR None 1 HERBERT W. ANDERSON 8000 0 0 0 2 PAUL M. COFONI 8000 0 0 0 3 PETER A. DEROW 8000 0 0 0 4 GREGORY G. JOHNSON 8000 0 0 0 5 RICHARD L. LEATHERWOOD 8000 0 0 0 6 J. PHILLIP LONDON 8000 0 0 0 7 BARBARA A. MCNAMARA 8000 0 0 0 8 WARREN R. PHILLIPS 8000 0 0 0 9 CHARLES P. REVOILE 8000 0 0 0 2 APPROVAL OF THE 2 None 8000 0 0 0 3 APPROVAL OF THE AMENDED AND RESTATED MANAGEMENT STOCK PURCHASE PLAN. None 8000 0 0 0 4 APPROVAL OF ADJOURNMENT OF THE MEETING IF NECESSARY TO PERMIT FURTHER SOLICITATION OF PROXIES. None 8000 0 0 0 5 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. None 8000 0 0 0 DONALDSON COMPANY, INC. Security: 257651109 Meeting Type: Annual Ticker: DCI Meeting Date: 17-Nov-2006 ISIN Vote Deadline Date: 16-Nov-2006 Agenda 932593367 Management Total Ballot Shares: 12000 Last Vote Date: 31-Oct-2006 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR None 1 JACK W. EUGSTER 12000 0 0 0 2 JOHN F. GRUNDHOFER 12000 0 0 0 3 PAUL DAVID MILLER 12000 0 0 0 2 RATIFY APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS DONALDSON COMPANY, INC'S INDEPENDENT REGISTERED ACCOUNTING FIRM. None 0 0 0 0 WALGREEN CO. Security: 931422109 Meeting Type: Annual Ticker: WAG Meeting Date: 10-Jan-2007 ISIN Vote Deadline Date: 09-Jan-2007 Agenda 932608752 Management Total Ballot Shares: 13250 Last Vote Date: 11-Dec-2006 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR None 1 DAVID W. BERNAUER 8000 0 0 0 2 WILLIAM C. FOOTE 8000 0 0 0 3 JAMES J. HOWARD 8000 0 0 0 4 ALAN G. MCNALLY 8000 0 0 0 5 CORDELL REED 8000 0 0 0 6 JEFFREY A. REIN 8000 0 0 0 7 NANCY M. SCHLICHTING 8000 0 0 0 8 DAVID Y. SCHWARTZ 8000 0 0 0 9 JAMES A. SKINNER 8000 0 0 0 10 MARILOU M. VON FERSTEL 8000 0 0 0 11 CHARLES R. WALGREEN III 8000 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. None 8000 0 0 0 3 APPROVAL OF THE AMENDED AND RESTATED WALGREEN CO. RESTRICTED PERFORMANCE SHARE PLAN. None 8000 0 0 0 ROCKWELL AUTOMATION, INC. Security: 773903109 Meeting Type: Annual Ticker: ROK Meeting Date: 07-Feb-2007 ISIN Vote Deadline Date: 06-Feb-2007 Agenda 932616014 Management Total Ballot Shares: 11225 Last Vote Date: 26-Dec-2006 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR None 1 BARRY C. JOHNSON 6000 0 0 0 2 WILLIAM T. MCCORMICK JR 6000 0 0 0 3 KEITH D. NOSBUSCH 6000 0 0 0 2 APPROVE THE SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. None 6000 0 0 0 VARIAN MEDICAL SYSTEMS, INC. Security: 92220P105 Meeting Type: Annual Ticker: VAR Meeting Date: 15-Feb-2007 ISIN Vote Deadline Date: 14-Feb-2007 Agenda 932619010 Management Total Ballot Shares: 43400 Last Vote Date: 23-Jan-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR None 1 JOHN SEELY BROWN 6000 0 0 0 2 R. ANDREW ECKERT 6000 0 0 0 3 MARK R. LARET 6000 0 0 0 4 KENT J. THIRY 6000 0 0 0 2 TO APPROVE THE VARIAN MEDICAL SYSTEMS, INC. SECOND AMENDED AND RESTATED 2005 OMNIBUS STOCK PLAN. None 6000 0 0 0 3 TO APPROVE AN AMENDMENT TO THE VARIAN MEDICAL SYSTEMS, INC. MANAGEMENT INCENTIVE PLAN. None 6000 0 0 0 4 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS VARIAN MEDICAL SYSTEMS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2007. None 6000 0 0 0 SCHLUMBERGER LIMITED (SCHLUMBERGER N Security: 806857108 Meeting Type: Annual Ticker: SLB Meeting Date: 11-Apr-2007 ISIN Vote Deadline Date: 10-Apr-2007 Agenda 932636484 Management Total Ballot Shares: 10150 Last Vote Date: 10-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 P. CAMUS 10000 0 0 0 2 J.S. GORELICK 10000 0 0 0 3 A. GOULD 10000 0 0 0 4 T. ISAAC 10000 0 0 0 5 N. KUDRYAVTSEV 10000 0 0 0 6 A. LAJOUS 10000 0 0 0 7 M.E. MARKS 10000 0 0 0 8 D. PRIMAT 10000 0 0 0 9 L.R. REIF 10000 0 0 0 10 T.I. SANDVOLD 10000 0 0 0 11 N. SEYDOUX 10000 0 0 0 12 L.G. STUNTZ 10000 0 0 0 13 R. TALWAR 10000 0 0 0 2 ADOPTION AND APPROVAL OF FINANCIALS AND DIVIDENDS. For 10000 0 0 0 3 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For 10000 0 0 0 THE GOLDMAN SACHS GROUP, INC. Security: 38141G104 Meeting Type: Annual Ticker: GS Meeting Date: 11-Apr-2007 ISIN Vote Deadline Date: 10-Apr-2007 Agenda 932632917 Management Total Ballot Shares: 4850 Last Vote Date: 12-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: LLOYD C. BLANKFEIN None 2800 0 0 0 2 ELECTION OF DIRECTOR: LORD BROWNE OF MADINGLEY None 2800 0 0 0 3 ELECTION OF DIRECTOR: JOHN H. BRYAN None 2800 0 0 0 4 ELECTION OF DIRECTOR: GARY D. COHN None 2800 0 0 0 5 ELECTION OF DIRECTOR: CLAES DAHLBACK None 2800 0 0 0 6 ELECTION OF DIRECTOR: STEPHEN FRIEDMAN None 2800 0 0 0 7 ELECTION OF DIRECTOR: WILLIAM W. GEORGE None 2800 0 0 0 8 ELECTION OF DIRECTOR: RAJAT K. GUPTA None 2800 0 0 0 9 ELECTION OF DIRECTOR: JAMES A. JOHNSON None 2800 0 0 0 10 ELECTION OF DIRECTOR: LOIS D. JULIBER None 2800 0 0 0 11 ELECTION OF DIRECTOR: EDWARD M. LIDDY None 2800 0 0 0 12 ELECTION OF DIRECTOR: RUTH J. SIMMONS None 2800 0 0 0 13 ELECTION OF DIRECTOR: JON WINKELRIED None 2800 0 0 0 14 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR OUR 2007 FISCAL YEAR None 2800 0 0 0 15 SHAREHOLDER PROPOSAL REGARDING A CHARITABLE CONTRIBUTIONS REPORT None 0 2800 0 0 16 SHAREHOLDER PROPOSAL REGARDING A SUSTAINABILITY REPORT None 0 2800 0 0 17 SHAREHOLDER PROPOSAL REGARDING STOCK OPTIONS Against UNITED TECHNOLOGIES CORPORATION Security: 913017109 Meeting Type: Annual Ticker: UTX Meeting Date: 11-Apr-2007 ISIN Vote Deadline Date: 10-Apr-2007 Agenda 932634377 Management Total Ballot Shares: 7500 Last Vote Date: 10-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 LOUIS R. CHENEVERT 7500 0 0 0 2 GEORGE DAVID 7500 0 0 0 3 JOHN V. FARACI 7500 0 0 0 4 JEAN-PIERRE GARNIER 7500 0 0 0 5 JAMIE S. GORELICK 7500 0 0 0 6 CHARLES R. LEE 7500 0 0 0 7 RICHARD D. MCCORMICK 7500 0 0 0 8 HAROLD MCGRAW III 7500 0 0 0 9 RICHARD B. MYERS 7500 0 0 0 10 FRANK P. POPOFF 7500 0 0 0 11 H. PATRICK SWYGERT 7500 0 0 0 12 ANDRE VILLENEUVE 7500 0 0 0 13 H.A. WAGNER 7500 0 0 0 14 CHRISTINE TODD WHITMAN 7500 0 0 0 2 APPOINTMENT OF INDEPENDENT AUDITORS FOR 2007 For 7500 0 0 0 3 SHAREOWNER PROPOSAL: DIRECTOR TERM LIMITS Against 0 7500 0 0 4 SHAREOWNER PROPOSAL: FOREIGN MILITARY SALES Against 0 7500 0 0 5 SHAREOWNER PROPOSAL: POLITICAL CONTRIBUTIONS Against 0 7500 0 0 6 SHAREOWNER PROPOSAL: ADVISORY RESOLUTION TO RATIFY EXECUTIVE COMPENSATION Against 0 7500 0 0 7 SHAREOWNER PROPOSAL: PAY-FOR-SUPERIOR- PERFORMANCE Against 0 7500 0 0 CITIGROUP INC. Security: 172967101 Meeting Type: Annual Ticker: C Meeting Date: 17-Apr-2007 ISIN Vote Deadline Date: 16-Apr-2007 Agenda 932641562 Management Total Ballot Shares: 17402 Last Vote Date: 12-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: C. MICHAEL ARMSTRONG. For 12000 0 0 0 2 ELECTION OF DIRECTOR: ALAIN J.P. BELDA. For 12000 0 0 0 3 ELECTION OF DIRECTOR: GEORGE DAVID. For 12000 0 0 0 4 ELECTION OF DIRECTOR: KENNETH T. DERR. For 12000 0 0 0 5 ELECTION OF DIRECTOR: JOHN M. DEUTCH. For 12000 0 0 0 6 ELECTION OF DIRECTOR: ROBERTO HERNANDEZ RAMIREZ. For 12000 0 0 0 7 ELECTION OF DIRECTOR: KLAUS KLEINFELD. For 12000 0 0 0 8 ELECTION OF DIRECTOR: ANDREW N. LIVERIS. For 12000 0 0 0 9 ELECTION OF DIRECTOR: ANNE MULCAHY. For 12000 0 0 0 10 ELECTION OF DIRECTOR: RICHARD D. PARSONS. For 12000 0 0 0 11 ELECTION OF DIRECTOR: CHARLES PRINCE. For 12000 0 0 0 12 ELECTION OF DIRECTOR: JUDITH RODIN. For 12000 0 0 0 13 ELECTION OF DIRECTOR: ROBERT E. RUBIN. For 12000 0 0 0 14 ELECTION OF DIRECTOR: FRANKLIN A. THOMAS. For 12000 0 0 0 15 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITIGROUP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. For 12000 0 0 0 16 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON PRIOR GOVERNMENTAL SERVICE OF CERTAIN INDIVIDUALS. Against 0 12000 0 0 17 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON POLITICAL CONTRIBUTIONS. Against 0 12000 0 0 18 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON CHARITABLE CONTRIBUTIONS. Against 0 12000 0 0 19 SHAREOWNER PROPOSAL REQUESTING AN ADVISORY RESOLUTION TO RATIFY EXECUTIVE COMPENSATION. Against 0 12000 0 0 20 STOCKHOLDER PROPOSAL REQUESTING THAT CEO COMPENSATION BE LIMITED TO NO MORE THAN 100 TIMES THE AVERAGE COMPENSATION PAID TO WORLDWIDE EMPLOYEES. Against 0 12000 0 0 21 STOCKHOLDER PROPOSAL REQUESTING THAT THE CHAIRMAN OF THE BOARD HAVE NO MANAGEMENT DUTIES, TITLES OR RESPONSIBILITIES. Against 0 12000 0 0 22 STOCKHOLDER PROPOSAL REQUESTING THAT STOCK OPTIONS BE SUBJECT TO A FIVE-YEAR SALES RESTRICTION. Against 0 12000 0 0 23 STOCKHOLDER PROPOSAL REQUESTING CUMULATIVE VOTING. Against 0 12000 0 0 24 STOCKHOLDER PROPOSAL REQUESTING THAT STOCKHOLDERS HAVE THE RIGHT TO CALL SPECIAL SHAREHOLDER MEETINGS. Against 0 12000 0 0 THE HERSHEY COMPANY Security: 427866108 Meeting Type: Annual Ticker: HSY Meeting Date: 17-Apr-2007 ISIN Vote Deadline Date: 16-Apr-2007 Agenda 932642401 Management Total Ballot Shares: 19650 Last Vote Date: 12-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 J.A. BOSCIA 15000 0 0 0 2 R.H. CAMPBELL 15000 0 0 0 3 R.F. CAVANAUGH 15000 0 0 0 4 G.P. COUGHLAN 15000 0 0 0 5 H. EDELMAN 15000 0 0 0 6 B.G. HILL 15000 0 0 0 7 A.F. KELLY, JR. 15000 0 0 0 8 R.H. LENNY 15000 0 0 0 9 M.J. MCDONALD 15000 0 0 0 10 M.J. TOULANTIS 15000 0 0 0 2 RATIFY APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2007. For 15000 0 0 0 3 APPROVE THE HERSHEY COMPANY EQUITY AND INCENTIVE COMPENSATION PLAN. For 15000 0 0 0 U.S. BANCORP Security: 902973304 Meeting Type: Annual Ticker: USB Meeting Date: 17-Apr-2007 ISIN Vote Deadline Date: 16-Apr-2007 Agenda 932637450 Management Total Ballot Shares: 29756 Last Vote Date: 12-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 V. BUYNISKI GLUCKMAN 10000 0 0 0 2 ARTHUR D. COLLINS, JR. 10000 0 0 0 3 OLIVIA F. KIRTLEY 10000 0 0 0 4 JERRY W. LEVIN 10000 0 0 0 5 RICHARD G. REITEN 10000 0 0 0 2 RATIFY SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE 2 For 10000 0 0 0 3 APPROVAL OF THE U.S. BANCORP 2007 STOCK INCENTIVE PLAN. For 10000 0 0 0 4 APPROVAL OF AMENDMENT TO RESTATED CERTIFICATE OF INCORPORATION. For 10000 0 0 0 5 SHAREHOLDER PROPOSAL: ANNUAL RATIFICATION OF EXECUTIVE OFFICER COMPENSATION. Against 0 10000 0 0 6 SHAREHOLDER PROPOSAL: LIMIT BENEFITS PROVIDED UNDER OUR SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN. Against 0 10000 0 0 STATE STREET CORPORATION Security: 857477103 Meeting Type: Annual Ticker: STT Meeting Date: 18-Apr-2007 ISIN Vote Deadline Date: 17-Apr-2007 Agenda 932647083 Management Total Ballot Shares: 11000 Last Vote Date: 16-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 T. ALBRIGHT 9000 0 0 0 2 K. BURNES 9000 0 0 0 3 P. COYM 9000 0 0 0 4 N. DAREHSHORI 9000 0 0 0 5 A. FAWCETT 9000 0 0 0 6 A. GOLDSTEIN 9000 0 0 0 7 D. GRUBER 9000 0 0 0 8 L. HILL 9000 0 0 0 9 C. LAMANTIA 9000 0 0 0 10 R. LOGUE 9000 0 0 0 11 M. MISKOVIC 9000 0 0 0 12 R. SERGEL 9000 0 0 0 13 R. SKATES 9000 0 0 0 14 G. SUMME 9000 0 0 0 15 D. WALSH 9000 0 0 0 16 R. WEISSMAN 9000 0 0 0 2 TO INCREASE STATE STREET'S AUTHORIZED SHARES OF COMMON STOCK FROM 500,000,000 TO 750,000,000. For 9000 0 0 0 3 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2007. For 9000 0 0 0 GENENTECH, INC. Security: 368710406 Meeting Type: Annual Ticker: DNA Meeting Date: 20-Apr-2007 ISIN Vote Deadline Date: 19-Apr-2007 Agenda 932642603 Management Total Ballot Shares: 5600 Last Vote Date: 16-Apr-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 HERBERT W. BOYER 4000 0 0 0 2 WILLIAM M. BURNS 4000 0 0 0 3 ERICH HUNZIKER 4000 0 0 0 4 JONATHAN K.C. KNOWLES 4000 0 0 0 5 ARTHUR D. LEVINSON 4000 0 0 0 6 DEBRA L. REED 4000 0 0 0 7 CHARLES A. SANDERS 4000 0 0 0 2 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GENENTECH FOR THE YEAR ENDING DECEMBER 31, 2007. For 4000 0 0 0 PEPSICO, INC. Security: 713448108 Meeting Type: Annual Ticker: PEP Meeting Date: 02-May-2007 ISIN Vote Deadline Date: 01-May-2007 Agenda 932655345 Management Total Ballot Shares: 19802 Last Vote Date: 09-May-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: D. DUBLON For 9000 0 0 0 2 ELECTION OF DIRECTOR: V.J. DZAU For 9000 0 0 0 3 ELECTION OF DIRECTOR: R.L. HUNT For 9000 0 0 0 4 ELECTION OF DIRECTOR: A. IBARGUEN For 9000 0 0 0 5 ELECTION OF DIRECTOR: A.C. MARTINEZ For 9000 0 0 0 6 ELECTION OF DIRECTOR: I.K. NOOYI For 9000 0 0 0 7 ELECTION OF DIRECTOR: S.P. ROCKEFELLER For 9000 0 0 0 8 ELECTION OF DIRECTOR: J.J. SCHIRO For 9000 0 0 0 9 ELECTION OF DIRECTOR: D. VASELLA For 9000 0 0 0 10 ELECTION OF DIRECTOR: M.D. WHITE For 9000 0 0 0 11 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS For 9000 0 0 0 12 APPROVAL OF 2007 LONG-TERM INCENTIVE PLAN (PROXY STATEMENT P. 37) For 9000 0 0 0 13 SHAREHOLDER PROPOSAL- CHARITABLE CONTRIBUTIONS (PROXY STATEMENT P. 44) Against 0 9000 0 0 COVANCE INC. Security: 222816100 Meeting Type: Annual Ticker: CVD Meeting Date: 03-May-2007 ISIN Vote Deadline Date: 02-May-2007 Agenda 932648441 Management Total Ballot Shares: 15000 Last Vote Date: 09-May-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JOSEPH L. HERRING 5500 0 0 0 2 IRWIN LERNER 5500 0 0 0 2 APPROVAL OF 2 PARTICIPATION PLAN. For 5500 0 0 0 3 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLC FOR THE FISCAL YEAR 2007. For 5500 0 0 0 MILLIPORE CORPORATION Security: 601073109 Meeting Type: Annual Ticker: MIL Meeting Date: 04-May-2007 ISIN Vote Deadline Date: 03-May-2007 Agenda 932660283 Management Total Ballot Shares: 15825 Last Vote Date: 09-May-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 DANIEL BELLUS 9000 0 0 0 2 ROBERT C. BISHOP 9000 0 0 0 3 EDWARD M. SCOLNICK 9000 0 0 0 GOOGLE INC. Security: 38259P508 Meeting Type: Annual Ticker: GOOG Meeting Date: 10-May-2007 ISIN Vote Deadline Date: 09-May-2007 Agenda 932673886 Management Total Ballot Shares: 700 Last Vote Date: 09-May-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 ERIC SCHMIDT 700 0 0 0 2 SERGEY BRIN 700 0 0 0 3 LARRY PAGE 700 0 0 0 4 L. JOHN DOERR 700 0 0 0 5 JOHN L. HENNESSY 700 0 0 0 6 ARTHUR D. LEVINSON 700 0 0 0 7 ANN MATHER 700 0 0 0 8 PAUL S. OTELLINI 700 0 0 0 9 K. RAM SHRIRAM 700 0 0 0 10 SHIRLEY M. TILGHMAN 700 0 0 0 2 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GOOGLE INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. For 700 0 0 0 3 APPROVAL OF AN AMENDMENT TO GOOGLE'S 2004 STOCK PLAN TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CLASS A COMMON STOCK ISSUABLE THEREUNDER BY 4,500,000. For 700 0 0 0 4 APPROVAL OF GOOGLE'S EXECUTIVE BONUS PLAN. For 700 0 0 0 5 STOCKHOLDER PROPOSAL TO REQUEST THAT MANAGEMENT INSTITUTE POLICIES TO HELP PROTECT FREEDOM OF ACCESS TO THE INTERNET. Against 0 700 0 0 THE WESTERN UNION COMPANY Security: 959802109 Meeting Type: Annual Ticker: WU Meeting Date: 10-May-2007 ISIN Vote Deadline Date: 09-May-2007 Agenda 932659886 Management Total Ballot Shares: 11600 Last Vote Date: 09-May-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 DINYAR S. DEVITRE 10000 0 0 0 2 BETSY D. HOLDEN 10000 0 0 0 3 CHRISTINA A. GOLD 10000 0 0 0 2 APPROVAL OF THE WESTERN UNION COMPANY 2006 LONG-TERM INCENTIVE PLAN For 10000 0 0 0 3 APPROVAL OF THE WESTERN UNION COMPANY SENIOR EXECUTIVE ANNUAL INCENTIVE PLAN For 10000 0 0 0 4 RATIFICATION OF SELECTION OF AUDITORS For 10000 0 0 0 UNITED PARCEL SERVICE, INC. Security: 911312106 Meeting Type: Annual Ticker: UPS Meeting Date: 10-May-2007 ISIN Vote Deadline Date: 09-May-2007 Agenda 932648504 Management Total Ballot Shares: 8968 Last Vote Date: 09-May-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 MICHAEL J. BURNS 7000 0 0 0 2 D. SCOTT DAVIS 7000 0 0 0 3 STUART E. EIZENSTAT 7000 0 0 0 4 MICHAEL L. ESKEW 7000 0 0 0 5 JAMES P. KELLY 7000 0 0 0 6 ANN M. LIVERMORE 7000 0 0 0 7 VICTOR A. PELSON 7000 0 0 0 8 JOHN W. THOMPSON 7000 0 0 0 9 CAROL B. TOME 7000 0 0 0 10 BEN VERWAAYEN 7000 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS UPS'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2007. For 7000 0 0 0 XTO ENERGY INC. Security: 98385X106 Meeting Type: Annual Ticker: XTO Meeting Date: 15-May-2007 ISIN Vote Deadline Date: 14-May-2007 Agenda 932682974 Management Total Ballot Shares: 12475 Last Vote Date: 14-May-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: LANE G. COLLINS For 6000 0 0 0 2 ELECTION OF DIRECTOR: SCOTT G. SHERMAN For 6000 0 0 0 3 ELECTION OF DIRECTOR: BOB R. SIMPSON For 6000 0 0 0 4 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR 2007. For 6000 0 0 0 UTI WORLDWIDE INC. Security: G87210103 Meeting Type: Annual Ticker: UTIW Meeting Date: 11-Jun-2007 ISIN Vote Deadline Date: 08-Jun-2007 Agenda 932720786 Management Total Ballot Shares: 30750 Last Vote Date: 12-Jun-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 C. JOHN LANGLEY, JR. 14000 0 0 0 2 ALLAN ROSENZWEIG 14000 0 0 0 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF THE COMPANY. For 14000 0 0 0 SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Barrett Funds By (Signature and Title)* /s/ Peter H. Shriver Peter H. Shriver, Principal Executive Officer Date 7/26/07 * Print the name and title of each signing officer under his or her signature.
